                            Case 2:20-cr-00092-SSV-KWR Document 1-7 Filed 09/18/20 Page 1 of 1

                                                                                                                                               PER 18 U.S.C. 3170
                                DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION . IN U.S. DISTRICT COURT

 BY: ETNFoRMATToN

Matter     Sealed:      !
                                        E
                              .luvenite fl
                                            TNDTcTMENT

                                                  otn",   than Juvenite
                                                                                      CASE NO

                                                                                              USA vs
                                                                                                                                                      g2
l--l   Pre-lndictmentPlea       l-l Superseding E            DefendantAdded                                 DONISESHA LEE, alkla Donisha Lee
                                                                                           Defendant:
                                  l-l tndictment f]          Chargesrcounts Added
                                  I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                           Address:               ,,*EECT.f\tvlAG./t
 UNITED STATES DISTRICT                C9URT EASTERN
 DISTRICT OF LOUlSlnrun                             Divisional Office

                                       Patty Ortiz
 Name and Office of Person
 Furnishing lnformation       on       EU.S.     ntty EOtn",       U.S. Agency
 rHls     FoRM                          phone    No. (504) 080-3i59                                 lnterpreterRequired Dialect:
 Name of Asst.
 U.S.    Attorney           Brian M. Klebba
 (if assigned)                                                                              Birth
                                                                                                          990
                                                                                                                                   E     trlate      fl   ntien
                                                                                            Date      1
                                                                                                                                   Z     Female      (if applicable)
    Name of Complainant Agency, or Person (& Title, if any)
    Federal Bureau of lnvestigation, SA Robert Orvin
                                                                                                                              xxx_xx_   9163
                                                                                            Social Security Number
             person is awaiting trial in another Federal or State Court
             (give name of court)
                                                                                                                            DEFENDANT



              this person/proceeding transferred from another district
                                                                                       lssue                    Warrant   M    srrron"
              per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                       Location Status:
                                                                                       ArrestDate-orDateTranSferredtoFederalCustody-
             this is a reprosecution of charges
             previously dismissed which were                                                f]      Currently in Federal Custody
             dismissed on motion of:

              n     u.s. Atty E Defense
                                                                                            n       Currently in State Custody
                                                                 SHOW                                 E     writ Required
           this prosecution relates to a
           pending case involving this same
                                                               DOCKET NO
                                                                                            E       Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                            tr      Fugitive
           Clerk.)
    n      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                               MAG. JUDGE
                                                                CASE NO.              Defense Counsel (if any)
           regarding this defendant were
           recorded under                                                                     E      FPD         ! cLn I         nelo
Place of          Orleans Parish
                                                                                                     !      Appointed on Target Letter
offense                                               County


                                                                                       I         fni"     report amends AO 257 previously submitted

        OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL TNFORMATION OR COMMENTS

Total # of          Counts         4            (for this defendant only)

Offense                     Title & Section/-
Level (1, 3, 4)
                        (Pettv = 1 / Misdemeanor= 3 / Felonv = 4)                                Description of Offense Charged                           Count(s)
4                 Title 1B USC Section 371                                    Conspiracy to Commit Mail Fraud                                              I
4                 Title 18 USC Section 1341                                   Mail Fraud                                                                  5-7
